        Case 4:18-cv-00274-HLM Document 1 Filed 12/13/18 Page 1 of 10




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

YVONNE BROWN,              )
                           )
    Plaintiff,             )
                           )                 CIVIL ACTION
vs.                        )
                           )                 FILE No. _____________________
EAST PAULDING CENTER, LLC, )
                           )
    Defendant.             )

                                  COMPLAINT

      COMES NOW, YVONNE BROWN, by and through the undersigned

counsel, and files this, her Complaint against Defendant EAST PAULDING

CENTER, LLC pursuant to the Americans with Disabilities Act, 42 U.S.C. §

12181 et seq. (“ADA”) and the ADA’s Accessibility Guidelines, 28 C.F.R. Part 36

(“ADAAG”). In support thereof, Plaintiff respectfully shows this Court as follows:

                                 JURISDICTION

      1.     This Court has original jurisdiction over the action pursuant to 28

U.S.C. §§ 1331 and 1343 for Plaintiff’s claims pursuant to 42 U.S.C. § 12181 et

seq., based upon Defendant’s failure to remove physical barriers to access and

violations of Title III of the ADA.

                                      PARTIES

      2.     Plaintiff YVONNE BROWN (hereinafter “Plaintiff”) is, and has been

                                         1
        Case 4:18-cv-00274-HLM Document 1 Filed 12/13/18 Page 2 of 10




at all times relevant to the instant matter, a natural person residing in Dallas,

Georgia (Paulding County).

      3.     Plaintiff is disabled as defined by the ADA.

      4.     Plaintiff is required to traverse in a wheelchair and is substantially

limited in performing one or more major life activities, including but not limited

to: walking, standing, grabbing, grasping and/or pinching.

      5.     Plaintiff uses a wheelchair for mobility purposes.

      6.     Defendant     EAST      PAULDING         CENTER,     LLC   (hereinafter

“Defendant”) is a Georgia limited liability company, and transacts business in the

state of Georgia and within this judicial district.

      7.     Defendant may be properly served with process via its registered

agent for service, to wit: Scott A. Moon, 760 Briscoe Boulevard, Lawrenceville,

Georgia 30046 (Gwinnett County).

                            FACTUAL ALLEGATIONS

      8.     On numerous occasions, including but not limited to November 26,

2018, Plaintiff was a customer at “Shell Food Mart,” a business located at 185 E.

Paulding Drive, Dallas, Georgia 30157.

      9.     Defendant is the owner or co-owner of the real property and

improvements that are subject of this action. (The structures and improvements

situated upon said real property shall be referenced herein as the “Facility,” and

                                           2
        Case 4:18-cv-00274-HLM Document 1 Filed 12/13/18 Page 3 of 10




said real property shall be referenced herein as the “Property”).

      10.    Plaintiff lives in the near vicinity of the Facility and Property.

      11.    Plaintiff’s access to the business(es) located at 185 E. Paulding Drive,

Dallas, Georgia 30157, Paulding County Property Appraiser’s parcel number

106.1.2.049.0000 (“the Property”), and/or full and equal enjoyment of the goods,

services, foods, drinks, facilities, privileges, advantages and/or accommodations

offered therein were denied and/or limited because of her disabilities, and she will

be denied and/or limited in the future unless and until Defendant is compelled to

remove the physical barriers to access and correct the ADA violations that exist at

the Facility and Property, including those set forth in this Complaint.

      12.    Plaintiff has visited the Facility at least once before and intends on

revisiting the Facility once the Facility is made accessible.

      13.    Plaintiff intends to revisit the Facility and Property to purchase goods

and/or services.

      14.    Plaintiff travelled to the Facility and Property as a customer,

encountered the barriers to access at the Facility and Property that are detailed in

this Complaint, engaged those barriers, suffered legal harm and legal injury, and

will continue to suffer such harm and injury as a result of the illegal barriers to

access present at the Facility and Property.



                                           3
        Case 4:18-cv-00274-HLM Document 1 Filed 12/13/18 Page 4 of 10




                             COUNT I
                 VIOLATIONS OF THE ADA AND ADAAG

      15.   On July 26, 1990, Congress enacted the Americans with Disabilities

Act 42 U.S.C. § 12101 et seq. (the “ADA”).

      16.    The ADA provided places of public accommodation one and a half

years from its enactment to implement its requirements.

      17.   The effective date of Title III of the ADA was January 26, 1992 (or

January 26, 1993 (if a defendant has 10 or fewer employees and gross receipts of

$500,000 or less). 42 U.S.C. § 12181; 28 C.F.R. § 36.508(a).

      18.   The Facility is a public accommodation and service establishment.

      19.   The Property is a public accommodation and service establishment.

      20.   Pursuant to the mandates of 42 U.S.C. § 12134(a), on July 26, 1991,

the Department of Justice and Office of Attorney General promulgated federal

regulations to implement the requirements of the ADA. 28 C.F.R. Part 36.

      21.   Public accommodations were required to conform to these regulations

by January 26, 1992 (or by January 26, 1993 if a defendant has 10 or fewer

employees and gross receipts of $500,000 or less). 42 U.S.C. § 12181 et seq.; 28

C.F.R. § 36.508(a).

      22.   The Facility must be, but is not, in compliance with the ADA and

ADAAG.


                                        4
        Case 4:18-cv-00274-HLM Document 1 Filed 12/13/18 Page 5 of 10




      23.    The Property must be, but is not, in compliance with the ADA and

ADAAG.

      24.    Plaintiff has attempted to, and has to the extent possible, accessed the

Facility and the Property in her capacity as a customer of the Facility and Property,

but could not fully do so because of her disabilities resulting from the

physical barriers to access, dangerous conditions and ADA violations that exist at

the Facility and Property that preclude and/or limit her access to the Facility and

Property and/or the goods, services, facilities, privileges, advantages and/or

accommodations offered therein, including those barriers, conditions and ADA

violations more specifically set forth in this Complaint.

      25.    Plaintiff intends to visit the Facility and Property again in the very

near future as a customer in order to utilize all of the goods, services, facilities,

privileges, advantages and/or accommodations commonly offered at the Facility

and Property, but will be unable to fully do so because of her disability and the

physical barriers to access, dangerous conditions and ADA violations that exist at

the Facility and Property that preclude and/or limit her access to the Facility and

Property and/or the goods, services, facilities, privileges, advantages and/or

accommodations offered therein, including those barriers, conditions and ADA

violations more specifically set forth in this Complaint.

      26.    Defendant has discriminated against Plaintiff (and others with

                                          5
        Case 4:18-cv-00274-HLM Document 1 Filed 12/13/18 Page 6 of 10




disabilities) by denying her access to, and full and equal enjoyment of the goods,

services, facilities, privileges, advantages and/or accommodations of the Facility

and Property, as prohibited by, and by failing to remove architectural barriers as

required by, 42 U.S.C. § 12182(b)(2)(A)(iv).

      27.    Defendant will continue to discriminate against Plaintiff and others

with disabilities unless and until Defendant is compelled to remove all

physical barriers that exist at the Facility and Property, including those specifically

set forth herein, and make the Facility and Property accessible to and usable by

Plaintiff and other persons with disabilities.

      28.    A specific list of unlawful physical barriers, dangerous conditions and

ADA violations which Plaintiff experienced and/or observed that precluded and/or

limited Plaintiff’s access to the Facility and Property and the full and equal

enjoyment of the goods, services, facilities, privileges, advantages and

accommodations of the Facility and Property include, but are not limited to:

      (a)    The access aisle adjacent to the two accessible parking spaces

             on the Property is not level due to the presence of a ramp within

             the boundaries of such access aisle in violation of section 502.4

             of the 2010 ADAAG standards.

      (b)    The accessible parking spaces on the Property are not level due

             to the presence of ramp side flares within the boundaries of

                                           6
        Case 4:18-cv-00274-HLM Document 1 Filed 12/13/18 Page 7 of 10




             such accessible parking spaces, in violation of section 502.4 of

             the 2010 ADAAG standards.

      (c)    The interior of the Facility has sales and service counters and/or

             fixtures that are obstructed, resulting in a forward reach in

             excess of 44 (forty-four) inches, in violation of section 308.2.1

             of the 2010 ADAAG standards.

      (d)    The vertical reach to multiple beverage and other self-service

             dispensers in the Facility exceed the maximum permissible

             height of 48 (forty-eight) inches above the finished floor, in

             violation of section 308.3.1 of the ADAAG standards.

      (e)    The soap dispensers in the restrooms in the Facility are located

             outside the permissible vertical reach ranges set forth in section

             308.2.1 of the 2010 ADAAG standards.

      (f)    Defendant fails to adhere to a policy, practice and/or procedure

             to ensure that all facilities on the Property are readily accessible

             to, and usable by, disabled individuals.

      29.    The violations enumerated above may not be a complete list of the

barriers, conditions or violations encountered by Plaintiff and/or which exist at the

Facility and Property.

      30.    Plaintiff requires an inspection of Facility and Property in order to

                                          7
        Case 4:18-cv-00274-HLM Document 1 Filed 12/13/18 Page 8 of 10




determine all of the discriminatory conditions present at the Facility and Property

in violation of the ADA.

      31.   The removal of the physical barriers, dangerous conditions and ADA

violations alleged herein is readily achievable and can be accomplished and carried

out without significant difficulty or expense. 42 U.S.C. § 12182(b)(2)(A)(iv); 42

U.S.C. § 12181(9); 28 C.F.R. § 36.304.

      32.    All of the violations alleged herein are readily achievable to modify

to bring the Facility and Property into compliance with the ADA.

      33.   Upon information and good faith belief, the removal of the physical

barriers and dangerous conditions present at the Facility and Property is readily

achievable because the nature and cost of the modifications are relatively low.

      34.   Upon information and good faith belief, the removal of the physical

barriers and dangerous conditions present at the Facility and Property is readily

achievable because Defendant has the financial resources to make the necessary

modifications.

      35.   Upon information and good faith belief, the Facility and Property

have been altered since 2010.

      36.   In instances where the 2010 ADAAG standards do not apply, the 1991

ADAAG standards apply, and all of the alleged violations set forth herein can be

modified to comply with the 1991 ADAAG standards.

                                         8
        Case 4:18-cv-00274-HLM Document 1 Filed 12/13/18 Page 9 of 10




      37.    Plaintiff is without adequate remedy at law, is suffering irreparable

harm, and reasonably anticipates that she will continue to suffer irreparable harm

unless and until Defendant is required to remove the physical barriers, dangerous

conditions and ADA violations that exist at the Facility and Property, including

those alleged herein.

      38.    Plaintiff’s requested relief serves the public interest.

      39.    The benefit to Plaintiff and the public of the relief outweighs any

resulting detriment to Defendant.

      40.    Plaintiff’s counsel is entitled to recover its reasonable attorney’s fees

and costs of litigation from Defendant pursuant to 42 U.S.C. §§ 12188 and 12205.

      41.    Pursuant to 42 U.S.C. § 12188(a), this Court is provided authority to

grant injunctive relief to Plaintiff, including the issuance of an Order directing

Defendant to modify the Facility and Property to the extent required by the ADA.

      WHEREFORE, Plaintiff prays as follows:

      (a)    That the Court find Defendant in violation of the ADA and ADAAG;

      (b)    That the Court issue a permanent injunction enjoining Defendant from

             continuing their discriminatory practices;

      (c)    That the Court issue an Order requiring Defendant to (i) remove the

             physical barriers to access and (ii) alter the subject Facility to make it

             readily accessible to and useable by individuals with disabilities to the

                                           9
       Case 4:18-cv-00274-HLM Document 1 Filed 12/13/18 Page 10 of 10




             extent required by the ADA;

      (d)    That the Court award Plaintiff’s counsel reasonable attorneys' fees,

             litigation expenses and costs; and

      (e)    That the Court grant such further relief as deemed just and equitable

             in light of the circumstances.

                                       Dated: December 13, 2018.

                                       Respectfully submitted,

                                       /s/Craig J. Ehrlich
                                       Craig J. Ehrlich
                                       Georgia Bar No. 242240
                                       The Law Office of Craig J. Ehrlich, LLC
                                       1123 Zonolite Road, N.E., Suite 7-B
                                       Atlanta, Georgia 30306
                                       Tel: (800) 238-3857
                                       Fax: (855) 415-2480
                                       craig@ehrlichlawoffice.com

        CERTIFICATE OF COMPLIANCE WITH LOCAL RULE 5.1

      The undersigned hereby certifies that the foregoing document has been

prepared in accordance with the font type and margin requirements of Local Rule

5.1 of the Northern District of Georgia, using a font type of Times New Roman

and a point size of 14.

                                       /s/Craig J. Ehrlich
                                       Craig J. Ehrlich




                                         10
